DETAILED ACTION
	This is a non-final rejection office action in response to amendments filed 07/14/2022. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, field 07/14/2022 with respect to claim 1 have been considered but are not persuasive. Applicant argues that the prior art of Tokutake teaches an operator using a switch to select a teaching mode but it does not teach “wherein the jog teach mode is a mode in which the operation of the third arm operation part is enabled so that a teacher operates the third arm using the third arm operation part and direct teaching is disabled” as Tokutake does not teach disabling the operating board. However, the claim does not state disabling an operating board, but rather disabling a direct teaching mode. As described in the prior art rejection below, Tokutake describes the teaching action being selected by the operator and only the teaching action that was selected being used. Thus, when one teaching action is selected it is interpreted that the other selections would be disabled as they would not be enabled until that teaching action was selected. 

Claim Objections
Claim 10 objected to because of the following informalities: in claim 10 “placed in the top position of the for switches” should read as “placed in the top position of the four switches” and “placed at the bottom position of the for switches” should read as “placed at the bottom position of the four switches.”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” and “force detection unit” in claim 1 and “operation unit” in claims 1-5.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The control unit is described in paragraph 37 as including “a CPU (Central Processing Unit) as a processor”. Paragraph 36 describes the force detection unit as a force sensor. Paragraphs 63-65 describe the operation unit as configured with switches, a touch panel, a grip or a display.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa (US 20150290809) in view of Takayama (US 20170343998) and Tokutake (US 20050027398).
Regarding claim 1, Nakagawa teaches a horizontal articulated robot ([0024] “The illustrated robot 10 is a vertical six-joint articulation robot, but can be of any type with a known configuration, including for example, a scalar type or parallel link type robot”) comprising: 
a base (robot base 12); 
a force detection unit provided in the base ([0027] “The robot 10 is provided with a force sensor 31 between the fixed plate 11 and the robot base 12”); 
a first arm coupled to the base and pivoting about a first pivot axis (Fig. 1 shows lower arm 14 connected to the base by body part 13 with [0025] stating that it is rotatably attached); 
a second arm coupled to the first arm and pivoting about a second pivot axis (Fig. 1 shows upper arm 15 rotatably connected to lower arm 14); 
a third arm coupled to the second arm, pivoting about a third pivot axis, and moving in an axial direction of the third pivot axis (Fig. 1 shows wrist 16 rotatably attached to upper arm 15 where the wrist is interpreted as the third arm in the connection); 
a control unit that controls an action of the first arm, the second arm, or the third arm based on a detection value of the force detection unit (robot controller 20 with [0039] discussing the robot controller operating based on the sensed force); and 
an operation unit having a third arm operation part for operation of the third arm ([0032] “The lead-through handle 45 is provided with a function switch 43. For example, the function switch 43 includes a handle operation switch, a translation switch, a rotation switch, a speed change switch and a position teaching switch. The hand operation switch is, for example, used to open and close the hand 42”) and a teaching point registration operation part for operation of registration of a position of a control point as a teaching point using the control unit, and ([0035] “The position teaching switch is used to input the position and posture of the robot which have been changed through the lead-through operation as teaching points of a operation program of the robot”).
	Nakagawa teaches a robot that can be in a scalar configuration with a first, second and third arm and with an operation unit and teaching point registration operation part attached to the third arm but does not explicitly teach the operation unit being attached to the second arm. Takayama teaches where the operation unit and position teaching switch is provided in the second arm ([0050]-[0052] discuss operation permitting buttons and the possibility of other operational keys being located on the fourth or fifth link of the robotic manipulator where the second arm is interpreted as the second arm or link from the effector which in Takayama would be the fourth link).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Nakagawa and modify it with the operation unit being on the second arm of Takayama as this would be considered a rearrangement of parts that would not have modified the operation of the device (see MPEP 2144.04 VI C) and Takayama further teaches that having the operation close to the teaching point makes the system easier for a user to operate [0052].
	Nakagawa modified by Takayama does not explicitly teach the operation unit further comprises a teaching mode switching operation part for switching operation of the teaching mode in the robot between jog teach mode and direct teach mode wherein the jog teach mode is a mode in which the operation of the third arm operation part is enabled so that a teacher operates the third arm using the third arm operation part and direct teaching is disabled.
	Tokutake teaches the operation unit further comprises a teaching mode switching operation part for switching operation of the teaching mode in the robot between jog teach mode and direct teach mode ([0072] discusses selecting switch 79 which the operator can select the type of teaching action with [0068] discussing the three available types of teaching actions including manually moving the arm section (direct teaching) and using switches of the operating board (jog teaching)) wherein the jog teach mode is a mode in which the operation of the third arm operation part is enabled so that a teacher operates the third arm using the third arm operation part and direct teaching is disabled ([0072] discusses selecting a type of teaching action where it is interpreted that by selecting one type of teaching action, the other types of teaching actions would be considered disabled as the system would not be operating under these teaching actions. Further, [0021] discusses an example where an operator selects manual teaching mode while it is currently jogging and the actuating means (jogging) is disabled  when a manual teaching action is selected where the actuating means is interpreted as “jogging”).
	Nakagawa modified by Takayama teaches a horizontally articulated robot with teaching point registration. Tokutake teaches an articulated robot providing a selection to the operator to choose which teaching action is used. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the teaching point registration of modified Nakagawa and modify it with the teaching action selection of Tokutake as Tokutake teaches that using different teaching actions can be advantageous and by providing the ability to switch between the actions “the teaching action can be easily, efficiently and precisely executed” [0021].
Regarding claim 2, Nakagawa teaches an operation unit spanning the middle of a link between a pivot axis and the hand (Fig. 1 shows the operation unit attached to the middle of wrist 16 where the distance between the pivot axis and the manipulator axis is greater than the distance between the operation unit and the pivot axis). Nakagawa does not explicitly teach wherein in a plan view from the axial direction of the third pivot axis, a distance from the operation unit to the third pivot axis is shorter than a distance from the second pivot axis to the third pivot axis. 
Takayama teaches wherein in a plan view from the axial direction of the third pivot axis, a distance from the operation unit to the third pivot axis is shorter than a distance from the second pivot axis to the third pivot axis ([0050]-[0052] discuss the operation keys being provided on the fourth or fifth link where it is interpreted that if the operation keys are provided on the fourth link the distance between the keys and the pivot axis would be shorter than the distance between the pivot axis on either side of the fourth link).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Nakagawa and modify it with the operation unit being on the second arm of Takayama as this would be considered a rearrangement of parts that would not have modified the operation of the device (see MPEP 2144.04 VI C) and Takayama further teaches that having the operation close to the teaching point makes the system easier for a user to operate [0052].

Regarding claim 3, Nakagawa teaches wherein in a plan view from the axial direction of the third pivot axis, the operation unit overlaps with the third arm (Fig. 1 shows the function switch as attached to the link by the adaptor would overlap the third arm from a plan view of the pivot axis).

Regarding claim 4, Nakagawa teaches wherein a plurality of the operation units are provided ([0032] “The lead-through handle 45 is provided with a function switch 43. For example, the function switch 43 includes a handle operation switch, a translation switch, a rotation switch, a speed change switch and a position teaching switch. The hand operation switch is, for example, used to open and close the hand 42”).
Nakagawa teaches a robot that can be in a scalar configuration with a first, second and third arm and with an operation unit and teaching point registration operation part attached to the third arm but does not explicitly teach of the operation unit being attached to the second arm. Takayama teaches where the operation unit and position teaching switch is provided in the second arm ([0050]-[0052] discuss operation permitting buttons and the possibility of other operational keys being located on the fourth or fifth link of the robotic manipulator where the second arm is interpreted as the second arm or link from the effector which in Takayama would be the fourth link).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic system of Nakagawa and modify it with the operation unit being on the second arm of Takayama as this would be considered a rearrangement of parts that would not have modified the operation of the device (see MPEP 2144.04 VI C) and Takayama further teaches that having the operation close to the teaching point makes the system easier for a user to operate [0052].

Regarding claim 5, Nakagawa teaches wherein the operation unit has an end effector operation part for operation of an end effector attached to the third arm ([0032] “The lead-through handle 45 is provided with a function switch 43. For example, the function switch 43 includes a handle operation switch, a translation switch, a rotation switch, a speed change switch and a position teaching switch. The hand operation switch is, for example, used to open and close the hand 42” where the hand is interpreted as an end effector).

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa in view of Takayama and Tokutake and further in view of Yakuyama (US 4882527).
Regarding claim 6, modified Nakagawa teaches a horizontal articulated with operating switches as described above but does not explicitly teach wherein the third arm operation part includes two switches for pivoting the third arm to a predetermined angle and two switches for moving the third arm in a predetermined amount.
Yakuyama teaches wherein the third arm operation part includes two switches for pivoting the third arm to a predetermined angle (Fig. 2 shows a robotic manipulator with multiple switches on the manipulator where Col. 4 lines 47-51 describe switches 25 and 26 as rotating (pivoting) the arm) and two switches for moving the third arm in a predetermined amount (Fig. 2 shows and Col. 3 line 62 – Col. 4 line 5 discuss switches 19-20 which move the arm in the x direction).
Nakagawa modified by Takayama and Tokutake teaches a horizontally articulated robot with a third arm operation unit. Yakuyama teaches the third arm operation unit having switches that can be used to specify the movement of the third arm operation unit. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of modified Nakagawa and further modify it to include the switches of Yakuyama as Yakuyama teaches that it allows for the operator to better understand the switch function, increases switch manipulability and teaching work efficiency (Col. 1 lines 38-53). 

Regarding claim 7, modified Nakagawa teaches a horizontal articulated with operating switches as described above but does not explicitly teach wherein the two switches for pivoting the third arm include a switch for pivoting clockwise as seen from an above axial direction of the third pivot axis, and a switch for pivoting counterclockwise as seen from the above axial direction of the third pivot axis.
Yakuyama teaches wherein the two switches for pivoting the third arm include a switch for pivoting clockwise as seen from an above axial direction of the third pivot axis, and a switch for pivoting counterclockwise as seen from the above axial direction of the third pivot axis (Col. 4 lines 47-51 “when the first rotation (n1) switch 25 is depressed, the first rotary arm 12 is rotated clockwise; when the first rotation (n1) switch 26 is depressed, the first rotary arm 12 is rotated counterclockwise, for instance”).
Nakagawa modified by Takayama and Tokutake teaches a horizontally articulated robot with a third arm operation unit. Yakuyama teaches the third arm operation unit having switches that can be used to specify the movement of the third arm operation unit. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of modified Nakagawa and further modify it to include the switches of Yakuyama as Yakuyama teaches that it allows for the operator to better understand the switch function, increases switch manipulability and teaching work efficiency (Col. 1 lines 38-53). 

Regarding claim 8, modified Nakagawa teaches a horizontal articulated with operating switches as described above but does not explicitly teach wherein the two switches for moving the third arm include a switch for moving translationally in an above axial direction of the third pivot axis, and a switch for moving translationally in a below axial direction of the third pivot axis.
Yakuyama teaches wherein the two switches for moving the third arm include a switch for moving translationally in an above axial direction of the third pivot axis, and a switch for moving translationally in a below axial direction of the third pivot axis (Fig. 2 shows that switches 19 and 20 move in the x direction which using the orientation of Fig. 2 would have switch 19 moving in an above axial direction and switch 20 moving in a below axial direction).
Nakagawa modified by Takayama and Tokutake teaches a horizontally articulated robot with a third arm operation unit. Yakuyama teaches the third arm operation unit having switches that can be used to specify the movement of the third arm operation unit. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of modified Nakagawa and further modify it to include the switches of Yakuyama as Yakuyama teaches that it allows for the operator to better understand the switch function, increases switch manipulability and teaching work efficiency (Col. 1 lines 38-53). 

Regarding claim 9, modified Nakagawa teaches a horizontal articulated with operating switches as described above but does not explicitly teach wherein the two switches for pivoting the third arm and the two switches for moving the third arm are triangular shapes.
Yakuyama teaches wherein the two switches for pivoting the third arm and the two switches for moving the third arm are triangular shapes (switches 17-20 and 25-26 are shown to be squares; however, there are triangles on the square switches indicating the direction of movement. Therefore; having triangle switches instead of square would be an obvious matter of design choice that would be supported by the art as there are already triangles on the switches).
Nakagawa modified by Takayama and Tokutake teaches a horizontally articulated robot with a third arm operation unit. Yakuyama teaches the third arm operation unit having switches that can be used to specify the movement of the third arm operation unit. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of modified Nakagawa and further modify it to include the switches of Yakuyama as Yakuyama teaches that it allows for the operator to better understand the switch function, increases switch manipulability and teaching work efficiency (Col. 1 lines 38-53). 

Regarding claim 10, modified Nakagawa teaches a horizontal articulated with operating switches as described above but does not explicitly teach wherein the third arm operation part includes two switches for pivoting the third arm to a predetermined angle, and two switches for moving the third arm in a predetermined amount, wherein the two switches for pivoting the third arm include a switch for pivoting clockwise as seen from an above axial direction of the third pivot axis, and a switch for pivoting counterclockwise as seen from the above axial direction of the third pivot axis, wherein the two switches for moving the third arm include a switch for moving translationally in the above axial direction of the third pivot axis, and a switch for moving translationally in a below axial direction of the third pivot axis, wherein the switch for pivoting clockwise is placed in far left side position as seen from a direction from the third pivot axis to the second pivot axis, the switch for pivoting counterclockwise is placed in a far right side position as seen from a direction from the third pivot axis to the second pivot axis, the switch for moving translationally in an above axial direction of the third pivot axis is placed in the top position of the for switches, and the switch for moving translationally in a below axial direction of the third pivot axis is placed at the bottom position of the for switches.
Yakuyama teaches wherein the third arm operation part includes two switches for pivoting the third arm to a predetermined angle (Fig. 2 shows a robotic manipulator with multiple switches on the manipulator where Col. 4 lines 47-51 describe switches 25 and 26 as rotating (pivoting) the arm), and two switches for moving the third arm in a predetermined amount (Fig. 2 shows and Col. 3 line 62 – Col. 4 line 5 discuss switches 19-20 which move the arm in the x direction), wherein the two switches for pivoting the third arm include a switch for pivoting clockwise as seen from an above axial direction of the third pivot axis, and a switch for pivoting counterclockwise as seen from the above axial direction of the third pivot axis (Col. 4 lines 47-51 “when the first rotation (n1) switch 25 is depressed, the first rotary arm 12 is rotated clockwise; when the first rotation (n1) switch 26 is depressed, the first rotary arm 12 is rotated counterclockwise, for instance”), 
wherein the two switches for moving the third arm include a switch for moving translationally in the above axial direction of the third pivot axis, and a switch for moving translationally in a below axial direction of the third pivot axis (Fig. 2 shows that switches 19 and 20 move in the x direction which using the orientation of Fig. 2 would have switch 19 moving in an above axial direction and switch 20 moving in a below axial direction), 
wherein the switch for pivoting clockwise is placed in far left side position as seen from a direction from the third pivot axis to the second pivot axis, the switch for pivoting counterclockwise is placed in a far right side position as seen from a direction from the third pivot axis to the second pivot axis, the switch for moving translationally in an above axial direction of the third pivot axis is placed in the top position of the for switches, and the switch for moving translationally in a below axial direction of the third pivot axis is placed at the bottom position of the for switches (Fig. 2 shows that if one was looking at the manipulator so that the x direction was vertical (i.e. in a horizontal articulation formation) switch 25 which rotates the manipulator clockwise would be on the far left side, switch 26 which rotates the manipulator counterclockwise would be on the far right side, switch 19 which moves the manipulator translationally in an above axial direction would be on the top position and switch 20 would moves the manipulator translationally in a below axial direction would be on the bottom position and while switch 20 is not depicted being below switches 25 and 26 that would be an obvious matter of design choice).
Nakagawa modified by Takayama and Tokutake teaches a horizontally articulated robot with a third arm operation unit. Yakuyama teaches the third arm operation unit having switches that can be used to specify the movement of the third arm operation unit. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot of modified Nakagawa and further modify it to include the switches of Yakuyama as Yakuyama teaches that it allows for the operator to better understand the switch function, increases switch manipulability and teaching work efficiency (Col. 1 lines 38-53). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664